EXHIBIT 8.1 LIST OF SUBSIDIARIES Name of company Direct and indirect ownership percentage Country of organization Elscint Ltd. Israel Bea Hotels N.V. The Netherlands Elbit Ultrasound (Netherlands) B.V. The Netherlands Elbit Plaza India Real Estate Holdings Limited 50.0 (1) Cyprus InSightec Ltd. 71.2 (2) Israel Plaza Centers N.V. 67.5 (3) The Netherlands Elbit Trade & Retail Ltd. Israel Elbit Plaza USA, L.P. 100 (4) USA We hold 47.5% of the shares in Elbit Plaza India Real Estate Holdings Limited directly, and an additional 47.5% through Plaza Centers N.V. Approximately 60% on a fully diluted basis, including warrants granted by InSightec Ltd. contingent upon certain rates of return as well as 2,000,000 options exercisable into InSightec Ltd.'s ordinary shares which vest upon the initial public offering of InSightec Ltd. Approximately 63% on a fully diluted basis. We hold 50% in Elbit Plaza USA, L.P. directly, and an additional 50% through Plaza Centers N.V.
